Title: Patrick Gibson to Thomas Jefferson, 10 May 1816
From: Gibson, Patrick
To: Jefferson, Thomas


            
              
                Sir
                Richmond  10th May 1816
              
              I have not had the pleasure of hearing from you since my letter of the 27th Ulto advising you of the sale of your flour—   Your note in bank becoming due on the 24th Inst I now inclose you a blank for your signature—
              
                Your obt Servt
                Patrick Gibson
              
            
            
              I hand you inclosed the Accot Sales of your Tobacco & flour Nt Proceeds $3128.77 which when received shall appear at your credit
            
          